Case: 21-2085    Document: 47    Page: 1   Filed: 12/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   UNILOC 2017 LLC.,
                       Appellant

                            v.

                     NETFLIX, INC.,
                         Appellee
                  ______________________

                        2021-2085
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2020-
 00044.
                  ______________________

                Decided: December 15, 2022
                  ______________________

     NATHAN K. CUMMINGS, Etheridge Law Group, South-
 lake, TX, argued for appellant. Also represented by JAMES
 ETHERIDGE, RYAN S. LOVELESS.

     PATRICK JOHN MCKEEVER, Perkins Coie LLP, San Di-
 ego, CA, argued for appellee.     Also represented by
 MATTHEW COOK BERNSTEIN; DAN L. BAGATELL, Hanover,
 NH; TARA LAUREN KURTIS, Chicago, IL.
                 ______________________
    Before DYK, TARANTO, and HUGHES, Circuit Judges.
Case: 21-2085    Document: 47      Page: 2    Filed: 12/15/2022




 2                           UNILOC 2017 LLC.   v. NETFLIX, INC.



 HUGHES, Circuit Judge.
     Uniloc 2017 LLC appeals a decision by the Patent Trial
 and Appeal Board that claims 1, 3, 5, and 6 of U.S. Patent
 No. 6,584,229 are unpatentable. Because we reject Uniloc’s
 arguments that the Board improperly construed two claim
 limitations, we affirm.
                               I
                              A
     U.S. Patent No. 6,584,229 relates to a method for en-
 coding videos. A video is a sequence of moving images, or
 “frames.” ’229 patent at 1:27–31; see also Netflix, Inc. v.
 Uniloc 2017 LLC, IPR No. 2020–00044, Ex. 1002, Declara-
 tion of Eli Saber, Ph.D. in Support of Petition (Saber Decl.)
 ¶ 30. Frames are commonly defined by unit of “mac-
 roblock.” ’229 patent at 1:27–31; Saber Decl. ¶ 32. A mac-
 roblock is a two-dimensional square containing a set
 number of brightness, color hue, and color saturation val-
 ues. Saber Decl. ¶ 32. A typical macroblock is 16 brightness
 values wide by 16 brightness values long, with a corre-
 sponding number of color hue and saturation values dis-
 persed throughout the square. Id. A “pixel” is the unit used
 to describe each brightness value. To put it simply: a mac-
 roblock is a 16x16 block of pixels, and a frame is a grid of
 macroblocks. Id. at ¶¶ 31–33.
     Encoding a video requires translating the pictures in
 each frame into a compressed code that can be efficiently
 stored or transmitted. ’229 patent at 1:17–37. Before the
 priority date of the ’229 patent, conventional techniques
 were commonly used to separate each frame into a fore-
 ground object region and a background region. Id. at 1:21–
 25. It was also well-known that working at the macroblock-
 level is more efficient than individually coding each of the
 256 pixels that make up the macroblock. Id. at 1:51–63.
     The ’229 patent purports to claim a more efficient en-
 coding method by only coding at the pixel-level when
Case: 21-2085       Document: 47       Page: 3   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                           3



 necessary and, where possible, reusing code for mac-
 roblocks in the background area. Id. at 1:66–2:8. The spec-
 ification asserts that dividing a video by pixel using “the
 conventional region division technique” is “very compli-
 cated,” and it is hard to use conventional processes “in real
 time.” Id. at 1:51–54. The patent adds that coding and
 transmitting by pixel is inefficient. Id. at 1:54–63. It pur-
 ports to solve these problems by dividing the frame into two
 macroblock-based regions. Id. at 1:66–2:21. One region is a
 stationary background region, which contains the portion
 of the image that remains the same from one frame in the
 sequence to the next. Id. The other is the moving object re-
 gion, which contains the portion of the image that changes
 from the previous frame. Id. New pixel-level coding is only
 necessary for the moving object region, and so the code for
 the background region can be reused at the macroblock-
 level to avoid redundancy. Id. Claim 1 is representative:
     1. A method, for use in an [sic] macroblock-based
     object oriented coding of a [sic] image signal,
     wherein the image signal has a stationary back-
     ground region and an object region and contains a
     current frame and a previous frame, each frame in-
     cluding a plurality of macroblocks, comprising the
     steps of:
     a) dividing the stationary background region and
     the object region from an inputted video in a mac-
     roblock-by-macroblock basis by using a difference
     between the previous frame and the current frame;
     b) coding shape information of the object region by
     using a known coding technique to generate coded
     shape information;
     c) coding pixel information of each macroblock con-
     tained in the object region by using a selected
     known coding technique to generate coded object
     pixel information;
Case: 21-2085    Document: 47      Page: 4    Filed: 12/15/2022




 4                           UNILOC 2017 LLC.   v. NETFLIX, INC.



     d) generating coded pixel information of a previous
     frame macroblock corresponding to each current
     frame macroblock contained in the stationary back-
     ground region as coded stationary pixel infor-
     mation; and
     e) storing or transmitting coded data coded shape
     information, coded object pixel information and
     coded stationary pixel information as coded image
     signal, and
     wherein the step d) includes the step of reusing cor-
     responding coded pixel information macroblock
     contained in the previous frame without coding the
     pixel information of each macroblock contained in
     the current frame when a difference between a
     pixel value of the macroblock of the current frame
     and that of the macroblock of the previous frame in
     the same position is identical to or smaller than a
     predetermined threshold value.
 ’229 patent at 3:42–4:21.
                              B
      Appellee, Netflix, Inc., petitioned for inter partes re-
 view of independent claim 1 and dependent claims 3, 5, and
 6 of the ’229 patent under two obviousness grounds. The
 primary art reference in the first ground discloses a
 method for segmenting a frame into macroblock-based ob-
 ject and background regions. Raj Talluri, et al., A Robust,
 Scalable, Object-Based Video Compression Technique for
 Very Low Bit-Rate Coding, 7 IEEE TRANSACTIONS ON
 CIRCUITS AND SYS. FOR VIDEO TECH. 1 (Feb. 1997) (Talluri).
 Talluri discloses two parts of the segmentation step: (1)
 comparing the current frame with the previous frame to
 identify the moving objects, and (2) bounding each moving
 object region and background region with rectangles and
 tiling the rectangles with macroblocks. Talluri at 224. The
 resulting regions are macroblock-based after step two, but
Case: 21-2085       Document: 47       Page: 5   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                           5



 Talluri does not require comparing at the macroblock-level
 during the first step.
      The Board found all challenged claims unpatentable
 under the first ground and did not reach the second ground.
 J.A. at 37–38. Uniloc appeals, arguing the Board erred in
 its claim construction of the “dividing” limitation and the
 “selected known coding technique” limitation. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(4)(A).
                                 II
    Claim construction is a question of law that depends on
 underlying findings of fact. Teva Pharms. USA, Inc. v.
 Sandoz, Inc., 574 U.S. 318, 325–28 (2015). We review the
 Board’s constructions de novo and its factual findings for
 substantial evidence. Immunex Corp. v. Sanofi-Aventis US
 LLC, 977 F.3d 1212, 1217–18 (Fed. Cir. 2020).
                                III
                                 A
    We begin with the “dividing” limitation of claim 1:
    dividing the stationary background region and the
    object region from an inputted video in a mac-
    roblock-by-macroblock basis by using a difference
    between the previous frame and the current frame
    ...
 ’229 patent at 3:48–51 (emphasis added). The dispute is
 whether “macroblock-by-macroblock basis” requires the act
 of dividing to be done macroblock-by-macroblock (i.e., one
 macroblock at a time); or whether it simply requires that
 the dividing results in separate macroblock-based regions.
 The Board held the latter: the limitation requires only (1)
 using a difference between the previous frame and the cur-
 rent frame to (2) result in macroblock-based object and
 background regions. J.A. 10–11. We agree.
Case: 21-2085     Document: 47     Page: 6    Filed: 12/15/2022




 6                            UNILOC 2017 LLC.   v. NETFLIX, INC.



     When construing a claim limitation, we rely first on in-
 trinsic evidence and then on extrinsic evidence if neces-
 sary. Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir.
 2005) (en banc). When the technology is complicated and
 the intrinsic record is unclear, expert testimony and other
 extrinsic evidence may be decisive. See Wyers v. Master
 Lock Co., 616 F.3d 1231, 1240 n.5 (Fed. Cir. 2010) (noting
 that expert testimony is “sometimes essential,” especially
 “in cases involving complex technology.”). Such is the case
 here.
     The relevant intrinsic evidence before us is: (1) the
 claim language itself, (2) portions of the specification that
 describe the dividing step, and (3) portions of the specifica-
 tion that explain the purpose of the claimed invention and
 how it purportedly solves problems in the prior art. 1 After
 considering all the evidence de novo, we conclude that the
 intrinsic record is ambiguous as to the meaning of “mac-
 roblock-by-macroblock basis.”
     First, the claim language itself is unclear because it
 could be read to support either construction equally. On
 one hand, we can imagine how a reader might interpret


     1   Netflix asks us to ignore Uniloc’s arguments as re-
 lated to the third category of intrinsic evidence, claiming
 that such arguments were forfeited. Oral Argument at
 12:06. But our forfeiture doctrine does not “preclude a
 party from proffering additional or new supporting argu-
 ments, based on evidence of record, for its claim construc-
 tion.” Interactive Gift Exp., Inv. v. Compuserve Inc., 256
 F.3d 1323, 1347 (Fed. Cir. 2001). Here, Uniloc merely cited
 additional support in the specification to support the same
 argument it had always made—“macroblock-by-mac-
 roblock basis,” includes how the dividing occurs, not just
 what results from that division. We do not consider Uniloc’s
 arguments related to this evidence to be forfeited, and thus
 we consider all cited portions of the record.
Case: 21-2085       Document: 47       Page: 7   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                           7



 “macroblock-by-macroblock” to imply comparisons using
 “one macroblock-by-one macroblock.” But on the other
 hand, the structure of the claim can be read to set forth
 only two requirements: a “what” (dividing the stationary
 background region and the object region from an inputted
 video in a macroblock-by-macroblock basis) and a “how” (by
 using a difference between the previous frame and the cur-
 rent frame). Given these competing reasonable interpreta-
 tions, it is not clear based on the claim language what is
 meant by “macroblock-by-macroblock basis.” 2
     Uniloc disagrees, arguing that the claim language un-
 ambiguously requires the dividing step to occur one mac-
 roblock at a time. But this asks us to read language into
 the claim that is simply not there. The claim language is
 not comparing using “one macroblock at a time,” nor is it
 comparing “one macroblock-by-one macroblock.” If any-
 thing, the fact that the language does not require compar-
 ing at the macroblock-level—but instead explicitly requires
 comparing between frames—suggests that a person of or-
 dinary skill in the art would not read Uniloc’s requirement
 into the claim language. ’229 patent at 3:50–51 (requiring
 that the division occurs by “using a difference between the
 previous frame and the current frame . . .”) (emphasis
 added).
     Uniloc also argues that the preamble clarifies the
 meaning of “macroblock-by-macroblock basis.” The pream-
 ble states: “wherein the image signal has a stationary back-
 ground region and an object region and contains a current
 frame and a previous frame, each frame including a plural-
 ity of macroblocks.” ’229 at 3:42–47 (emphasis added).


    2    Moreover, while we treat “in a macroblock-by-mac-
 roblock basis” as a typographical error, preferring the
 phrase “on a macroblock-by-macroblock basis,” this claim
 drafting mistake makes already ambiguous claim language
 even less clear.
Case: 21-2085    Document: 47      Page: 8    Filed: 12/15/2022




 8                           UNILOC 2017 LLC.   v. NETFLIX, INC.



 While the preamble may give context to the meaning of a
 limitation, it does not make the phrase “macroblock-by-
 macroblock basis” any clearer. As the Board acknowledged,
 the “previous frame” and “current frame” in the preamble
 are the same terms used in the dividing limitation. J.A. 10.
 The preamble describes both the current and previous
 frames as including “a plurality of macroblocks.” Uniloc ar-
 gues this means the first frame must already be defined at
 the macroblock level. J.A. 11. But every frame is techni-
 cally defined at the macroblock level. The macroblocks ex-
 ist as a unit of measuring the frame, no matter if we have
 drawn invisible dividing lines around them or not. The
 Board’s construction is consistent with the preamble lan-
 guage. That the previous frame can be expressed in units
 of macroblocks does not require the dividing to be done one
 macroblock at a time. Thus, neither the claim language nor
 the preamble dictates Uniloc’s narrow interpretation of the
 dividing step.
     Likewise, the specification also does not clarify what is
 meant by “macroblock-by-macroblock basis.” It is worth
 noting that nowhere in the specification is this term de-
 fined. In fact, the phrase “macroblock-by-macroblock basis”
 is only ever used once in the entire patent, and that is in
 claim 1.
     Moreover, the portions of the specification that de-
 scribe the dividing step more generally are still unclear.
 The paragraph of the specification cited by Board as de-
 scribing the dividing step begins:
     The video signal is divided into a macroblock-based
     stationary back ground [sic] region and a mac-
     roblock-based moving object region by using the
     difference between a previous frame of the input
     video signal and a current frame of the input video
     at step 10.
 JA 10–11 (citing ’229 patent at 2:45–49). This language
 suggests that the difference between a previous frame and
Case: 21-2085       Document: 47       Page: 9   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                           9



 a current frame need not be determined one macroblock at
 a time, so long as the video signal is ultimately “divided
 into a macroblock-based stationary back ground [sic] and a
 macroblock-based moving object region . . .,” as the specifi-
 cation describes.
     Uniloc points out that the rest of that paragraph pro-
 vides an example by which the dividing step occurs one
 macroblock at a time. Opening Br. at 14 (citing ’229 patent
 at 2:53–60). But we do not limit the claim language to ex-
 amples used in the specification. E.g., Williamson v. Citrix
 Online, LLC, 792 F.3d 1339, 1346–47 (Fed. Cir. 2015)
 (“This court has repeatedly ‘cautioned against limiting the
 claimed invention to preferred embodiments or specific ex-
 amples in the specification.’”) (quoting Teleflex, Inc. v. Fi-
 cosa N. Am. Corp., 229 F.3d 1313, 1328 (Fed. Cir. 2002)).
 The patent describes this example as one of multiple “well-
 known techniques,” suggesting there are other methods
 that would fall within the dividing limitation. This para-
 graph does not dictate dividing one macroblock at a time.
     Nor do the portions of the specification about the pur-
 pose of the invention and avoiding problems in the prior art
 clarify the meaning of “macroblock-by-macroblock basis.”
 The specification alludes to at least two purposes of divid-
 ing the object region and background region into mac-
 roblocks: (1) to make coding more efficient, Responsive Br.
 at 16–17 (citing ’229 patent at 1:54–62; 2:4–6; 3:10–19);
 and (2) to avoid dividing at the pixel-level, Reply Br. at 4–
 5, 16–17 (citing ’229 patent at 1:38–41; 2:2–6). The specifi-
 cation then goes on to describe how those purposes are
 achieved, starting with the first step: “wherein the in-
 putted video is to be divided into an [sic] background region
 and a foreground object region by unit of macroblock,” ’229
 patent at 2:9–12 (emphasis added). These statements, none
 of which use the term “macroblock-by-macroblock basis,”
 do not dispositively clarify the meaning of this language.
 They can be read to support either interpretation of the
 claim language.
Case: 21-2085    Document: 47      Page: 10      Filed: 12/15/2022




 10                           UNILOC 2017 LLC.   v. NETFLIX, INC.



      Thus, after considering the relevant portions of the in-
 trinsic record as a whole, we are left with no clear answer
 as to whether a person of ordinary skill in the art would
 understand the “dividing” limitation to require dividing
 one macroblock at a time. This leaves us to consider the
 extrinsic record. Helmsderfer v. Bobrick Washroom Equip.,
 Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008) (affirming the
 trial court’s reliance on extrinsic evidence where the intrin-
 sic record was not sufficiently clear to determine the plain
 meaning of a claim limitation). The only extrinsic evidence
 provided by Uniloc is a dictionary definition of “basis,”
 which defines the word as “the system or principles accord-
 ing to which an activity or process is carried on.” Reply Br.
 at 6. We do not find this lone dictionary definition helpful
 in clarifying Uniloc’s interpretation.
      More helpful is the expert testimony of Dr. Eli Saber,
 Netflix’s expert. “Where the Board looks beyond the intrin-
 sic evidence and consults extrinsic evidence, we review the
 Board’s subsidiary factual findings concerning such extrin-
 sic evidence for substantial evidence.” Arista Networks,
 Inc. v. Cisco Sys., Inc., 908 F.3d 792, 796 (Fed. Cir. 2018).
 The substantial evidence standard is satisfied “if a reason-
 able mind might accept the evidence as adequate to sup-
 port the finding.” Almirall, LLC v. Amneal Pharms. LLC,
 28 F.4th 265, 271–72 (Fed. Cir. 2022).
     Here, we hold that substantial evidence supports the
 Board’s findings concerning Dr. Saber’s testimony. The
 Board credited Dr. Saber’s testimony on claim construc-
 tion, citing to his statement about how a person of ordinary
 skill (himself) would interpret the term “macroblock-by-
 macroblock basis.” J.A. 8 (citing J.A. 1355–56). A reasona-
 ble mind could have accepted Dr. Saber’s testimony as ad-
 equate to support the finding that a person of skill in the
 art would not have read “macroblock-by-macroblock basis”
 to require dividing one macroblock at a time. In particular,
 Dr. Saber filed two declarations during the proceeding, one
 with the petition and one with the reply. Dr. Saber’s first
Case: 21-2085    Document: 47          Page: 11   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                          11



 declaration set forth ample evidence that he qualifies as a
 person of ordinary skill in the art and that he reviewed the
 claim language and specification through that lens. Saber
 Decl. ¶¶ 5–22. His declarations also explained the technol-
 ogy and how a person of ordinary skill in the art would un-
 derstand that technology, ultimately leading to his claim
 language analysis cited by the Board.
      Uniloc, in contrast, offered no expert evidence, whether
 to explain technological facts or usage in the field that
 might help clarify the meaning or implications of the spec-
 ification or for any other purpose. In its reply brief on ap-
 peal, Uniloc suggests it would defeat the purpose of the
 invention to compare the brightness between frames pixel-
 by-pixel due to the bandwidth required to do so. But there
 is no evidence in the record that a pixel-by-pixel compari-
 son of brightness would in fact use excessive bandwidth
 and frustrate the goal of the invention. Also important is
 that Netflix’s expert’s, Dr. Saber’s, opinions are consistent
 with the intrinsic record. As discussed above, the meaning
 of “macroblock-by-macroblock basis” is left ambiguous af-
 ter a careful review of the intrinsic evidence. This is not a
 case where the Board has credited extrinsic evidence that
 runs afoul of the claim language or the specification. To the
 contrary, the Board cited the specification as additional
 support for Dr. Saber’s testimony and the Board’s finding
 that “macroblock-by-macroblock basis” did not require di-
 viding one macroblock at a time. J.A. 8–9. Thus, the Board
 properly relied on Dr. Saber’s testimony to confirm that all
 that is required to meet this limitation is (1) using a differ-
 ence between the previous frame and the current frame to
 (2) result in macroblock-based object and background re-
 gions.
     We have considered the parties’ remaining arguments
 and find them unpersuasive. We affirm as to the “dividing”
 limitation.
Case: 21-2085    Document: 47      Page: 12      Filed: 12/15/2022




 12                           UNILOC 2017 LLC.   v. NETFLIX, INC.



                               B
     Next, we address the “selected known coding tech-
 nique” limitation: “coding pixel information of each mac-
 roblock contained in the object region by using a selected
 known coding technique to generate coded object pixel in-
 formation . . . .” ’229 patent at 4:1–3 (emphasis added).
 Uniloc argues that the use of the word “selected” requires
 a construction that includes a separate step of selecting
 which “known coding technique” to use. Opening Br. at 17–
 23. The Board rejected this argument, holding that the
 claimed method does not require an additional selecting
 step.
     We agree with the Board. Similar to our precedent in
 Summit 6, LLC v. Samsung Electronics Company, “se-
 lected” is “not a step in the claimed method,” but is a
 “phrase that characterizes the claimed” use of a known cod-
 ing technique to code the pixel information of the object re-
 gion. 802 F.3d 1283, 1290–92 (Fed. Cir. 2015). Thus, the
 Board did not err by not requiring a separate step of “se-
 lecting.”
     Uniloc contends that we must give meaning to all the
 words in the claim and that using a different term gener-
 ally presumes a different meaning. But the fact that the
 preceding limitation uses the term “known coding tech-
 nique” without using the word “selected” does not import a
 new “selecting” requirement into this limitation. It is not
 that the word “selected” carries no weight. The known cod-
 ing technique must have been selected at some point—just
 not as part of the encoding method.
     Uniloc also points to step 20 of the specification as sup-
 port for the “selecting” requirement. Opening Br. at 19. But
 step 20 relates to determining a coding technique for the
 shape coding of the object region (limitation 1(b)), not for
 pixel coding (limitation 1(c)). The parts of the figure that
 appear to relate to limitation 1(c), steps 40 and 50, say
 nothing about selecting a particular coding technique.
Case: 21-2085    Document: 47          Page: 13   Filed: 12/15/2022




 UNILOC 2017 LLC.   v. NETFLIX, INC.                          13



 Steps 40 and 50 only show that one first determines
 whether to apply the known coding technique, and then
 uses the known coding technique if applicable. There is no
 reference in the specification to suggest “selected known
 coding technique” requires some unspecified selecting step.
 Nor has Appellant cited any prosecution history or extrin-
 sic evidence to support this reading of the claim. Appellant
 seeks to turn the general presumption that different
 phrases have different meanings into a bright line rule that
 saves the patent from unpatentability. We have rejected
 such an inflexible rule before, and we continue to do so
 here. SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns
 AB, 820 F.3d 419, 429 (Fed. Cir. 2016).
    We have considered the parties’ remaining arguments
 and find them unpersuasive. We affirm as to the “selected
 known coding technique” limitation.
                          AFFIRMED